BERRY, J.,
Dissenting. — A part of the subject of the as-, signment in question was personal property in the territory of Idaho. The assignor lived at the time of its execution in Utah territory, where the assignment was made. It was a voluntary assignment in trust for the benefit of creditors, and is conceded to be valid under the laws of Utah territory. The as-signee had gone into possession, and was in possession as such as-signee, when the property was seized and taken from his possession by the sheriff of Alturas county, by virtue of a writ of attachment in favor of a creditor of the assignor, residing in the state of Minnesota, where the debt was contracted. The assignee brought replevin against the sheriff, and on the trial in the court below had judgment for the property. This appellant seeks to reverse that judgment. There is but one corn trolling question in the case, viz., whether that assignment, valid where it was made,, should, under the statutes of this territory, be held to be operative here. Under our statute I think it is clearly valid and operative. The appellant rests upon section -5932 of the Revised Statutes of Idaho, which provides that "no assignment of any insolvent debtor other than as provided in this title is legal or binding on creditors.” This is the closing section of title 12, page 677 of the statutes of Idaho. The act is headed “Proceedings in Insolvency.” The general scope and apparent purpose of the whole title of fifty-eight sections is shown in its first section (5875) as follows: “Every insolvent debtor may, upon compliance with the provisions of this title, be discharged from his debts and liabilities.” No stronger terms are needed to show that the parties thus to be favored are the citizens of Idaho; and certainly it was not designed to compel all persons contemplating assignment to reside here six months before doing so, or to compel, into our courts, citizens of other states and territories to get a discharge from their debts through insolvency proceedings. I do not believe that the revisers of our law, in 1887, had any design that Idaho, should take upon her a task of that magnitude. Nor do I think there was any design to preclude parties out of this territory,, who might have property in it, from making any assignment whatever for the benefit of their creditors without going; through our courts in insolvency proceedings. Of course, to-*749hold that this act has any extraterritorial scope and meaning is practically to deny to a nonresident the right to make any assignment whatever of his property here for the benefit of creditors. The statement of the proposition seems to me to carry with it a most forcible denial of any such intent. It is not claimed but that a state or territorial legislature may do so if it desires; but the precedents are that it will not be presumed to have so intended unless its enactments to that effect shall be clear and unequivocal. (Butler v. Wendell, 57 Mich. 62, 58 Am. Rep. 329, 23 N. W. 460; Ockerman v. Cross, 54 N. Y. 29.)
In 1860 a statute was enacted in New York entitled “An act to secure to creditors just division of the estates of debtors who convey to assignees for the benefit of creditors." Such act forbade preferences. It provided how the assignment must be executed; that an inventory should be filed of the property assigned; assignee should give bonds, etc. — all substantially as provided in our act, but with a prohibition as to other assignments as strong as our own. An assignment was made by a 'debtor in Canada, valid according to the laws of Canada, but in no way complying with the requirements of the New York statute. Possession in New York had been taken by the as-signee, whereupon a New York creditor (not, as in this case, a foreign creditor) attached it; but the court held the act to apply to domestic assignments only, and held the foreign assignment good. (Ockerman v. Cross, 54 N. Y. 29.) So in Butler v. Wendell, 57 Mich. 62, 58 Am. Rep. 329, 23 N. W. 460. So in Train v. Kendall, 137 Mass. 366. So, also, in Rice v. Courtis, 32 Vt. 460, 78 Am. Dec. 597. But we need go, I think, no further than to the internal evidences of the act to be convinced that it was not intended to apply to foreign assignments. In fact, the title provides, expressly, that the assignor must be a resident of the territory. The judgment in the court below should be affirmed.